Citation Nr: 1400860	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-29 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred from May 14, 2007 to May 29, 2007 at Christus St. Frances Cabrini Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 determination of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Jackson, Mississippi that denied reimbursement for, or payment of, unauthorized medical expenses incurred from May 14, 2007 to May 29, 2007 at Christus St. Frances Cabrini Hospital (and that approved those expenses incurred through May 13, 2007).

On his October 2008 Form 9 appeal, the Veteran requested a Travel Board hearing.  Subsequently, in May 2009, the Veteran withdrew his request for a Board hearing in writing.  Therefore, his request for a Board hearing is considered withdrawn.

A September 2012 Board decision denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  A July 2013 Court order granted a July 2013 joint motion by the parties to vacate and remand the September 2012 Board decision.  Therefore, this matter is returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran received medical care at Christus St. Frances Cabrini Hospital from May 11, 2007 to May 29, 2007 relating to his coronary artery disease, a nonservice-connected disability at that time, which care was not authorized prior to his admission (or within 72 hours).

2.  On May 11, 2007 (at 23:46PM), the Veteran was admitted to Christus St. Frances Cabrini Hospital for emergency medical treatment relating to his then nonservice-connected coronary artery disease.

3.  A May 14, 2007, Christus St. Frances Cabrini Hospital record shows that the Veteran's blood pressure required control, with readings including 156/93 and 199/94, and he was referred for cardiac evaluation; he was not shown to be stable at that time.

5.  On May 15, 2007, records reflect that Christus St. Frances Cabrini Hospital contacted a VA case manager and discussed transferring the Veteran to a VA facility for aortic valve replacement and bypass surgery for diagnosed coronary artery disease and severe aortic insufficiency.

6.  On May 16, 2007, the VA case manager contacted Christus St. Frances Cabrini Hospital and indicated that the Veteran's treatment at the facility would be paid for or reimbursed by VA under 38 U.S.C.A. § 1725 (the "Mill bill").

7.  On May 23, 2007, the Veteran underwent aortic valve replacement and coronary artery bypass surgery, and he was discharged on May 29, 2007.


CONCLUSION OF LAW

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred from May 14, 2007 to May 29, 2007 at Christus St. Frances Cabrini Hospital is warranted.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.1004, 17.1005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to payment of or reimbursement for unauthorized medical expenses is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement - 38 U.S.C.A. §§ 1725 and 1728.

The Board notes at the outset that the provisions of 38 U.S.C.A. § 1728 are not applicable in this case because in May 2007, the Veteran was not service-connected for coronary artery disease, totally disabled due to any service-connected disability, or participating in a Chapter 31 VA rehabilitation program.

Under the current version of 38 U.S.C.A. § 1725, VA shall make payment in certain cases for furnished emergency treatment by a private provider where the veteran is an active VA health-care participant and has no other health insurance.  See 38 U.S.C.A. § 1725(a) and (b) (West Supp. 2012) (as amended October 10, 2008 and February 1, 2010, see Pub. L. 110-387, 122 Stat. 4110, and Pub. L. 111-137, 123 Stat. 3495).  The term "emergency treatment" is defined as medical care or services rendered in a medical emergency of such a nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health, and where VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable.  38 U.S.C.A. § 1725(f)(1) (West Supp. 2012).

Continued, non-emergent care is authorized under 38 U.S.C.A. § 1725 (after the emergency treatment) until such time as the veteran can be transferred safely to a VA facility and such facility is capable of accepting such transfer; or, until such time as a VA facility accepts such transfer.  

38 C.F.R. § 17.1005(b), effective January 20, 2012 (and as amended or corrected June 17, 2013) clarifies that payment or reimbursement under 38 U.S.C.A. § 1725 may be approved for continued, non-emergency treatment, only if:

(1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and 

(2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record. 

See 76 Fed. Reg. 79067-02 (December 21, 2011), 78 Fed. Reg. 36092-02 (June 17, 2013).

The Veterans' Emergency Care Fairness Act, P.L. 111-137, Section 1(c)(2), 123 Stat. 3495 (Feb. 1, 2010), authorizes retroactive application of 38 U.S.C.A. § 1725, as it provides as follows:  "The Secretary may provide reimbursement under section 1725 . . . for emergency treatment furnished to a veteran before the date of the enactment of this Act [Feb. 1, 2010], if the Secretary determines that, under the circumstances applicable with respect to the veteran, it is appropriate to do so."  

VA recently amended 38 C.F.R. § 17.1004 to clarify when VA would provide retroactive reimbursement under amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23615 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)").  The regulation provides that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f) (2012) (emphasis added).

The Veteran appeals the denial of his claim for payment of or reimbursement for non-VA medical expenses incurred from May 14, 2007 to May 29, 2007 at Christus St. Frances Cabrini Hospital (hereinafter "St. Frances Hospital") for his coronary artery disease.  VA previously approved payment of the expenses incurred through May 13, 2007, finding that the Veteran became stable on that date.

A May 11, 2007 (at 23:46PM) emergency room triage record from St. Frances Hospital reflects that the Veteran presented with complaints of syncope after having "passed out" and vomited, defecated, and urinated in his vehicle.  Initial assessments included hypertension.

A May 12, 2007 record reflects that the Veteran mentioned to a clinician that he recently moved from Iowa and did not have a local VA medical system card.

A May 13, 2007 record includes a notation that the Veteran was "stable."  

The next day, however, a May 14, 2007 record reflects that the Veteran's blood pressure readings were 156/93 and 199/94, an assessment was recorded that his "blood pressure needs more control," and he was referred for cardiac evaluation.

A May 15, 2007 operative note from St. Frances Hospital reflects that a heart catheterization was performed, severe aortic insufficiency was diagnosed, and a plan for aortic valve replacement and coronary artery bypass surgery was noted.

Later May 15, 2007 records reflect that St. Frances Hospital contacted a VA case manager by telephone and discussed a possible transfer to a VA facility for surgery, and that later that day the facility was awaiting a call back from the VA case manager.  Also, the records show that the VA case manager was going to contact the local VA medical center to get the Veteran into the system (as he recently moved).

A May 16, 2007 record reflects that the VA case manager contacted St. Frances Hospital and explained that the Veteran fell under the "Mill bill" because he was active in the VA medical system but had no other insurance, and that the Veteran "agreed" to stay at St. Frances Hospital for the planned heart surgeries.

A May 23, 2007 operative record reflects that aortic valve replacement and bypass surgery were performed for diagnosed coronary artery disease and aortic insufficiency.  The Veteran was subsequently discharged from the hospital on May 29, 2007.

The Board adds that records from St. Frances Hospital reflect that the Veteran was uninsured (outside of VA) at the time of treatment in May 2007.  Also, the Board notes that he was not service-connected for coronary artery disease in May 2007 (albeit he was later granted service connection by way of an October 2011 rating decision, effective September 1, 2007).

In light of the above, the Board finds that the Veteran's May 11, 2007 admission to St. Frances Hospital for treatment constituted a medical emergency for 38 U.S.C.A. § 1725 purposes given his symptoms of syncope and his other symptomatology leading up to his admission.  Also, in light of the evidence of record showing that the Veteran was not in the local VA medical center's system, the Board finds that VA facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable at the time of the Veteran's admission.

As shown above, the May 15, 2007 St. Frances Hospital records reflect that the facility attempted to transfer the Veteran to a VA facility for treatment, and clearly, the transfer was not accepted.  Therefore, the Board notes that this situation falls squarely within that contemplated by 17.1005(b), where: "(1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility . . . and the transfer of the veteran was not accepted, and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA . . . and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record."

The Board acknowledges that a May 13, 2007 record reflects a notation that the Veteran was "stable."  At the same time, however, the very next day, on May 14, 2007, his blood pressure readings were 156/93 and 199/94, and it was noted that it needed more control at that time and he was referred for cardiac evaluation, which revealed sever aortic insufficiency and coronary artery disease requiring surgery.  Therefore, while the Board acknowledges the notation of "stable" on a May 13, 2007 record, ultimately, the Board finds that the Veteran was shown to be not stable thereafter on May 14, 2007.

Assuming arguendo that the Veteran became stable the following day, on May 15, 2007, the Board finds that St. Frances Hospital attempted to transfer the Veteran on May 15 and 16, 2007, but a transfer was not accepted.  As explained above, St. Frances Hospital contacted a VA case manager to transfer the Veteran to a VA facility, but the case manager told the facility that the Veteran came under "the Mill Bill," and the fact that the Veteran "agreed" to stay and be treated at the private facility strongly suggests that St. Frances Hospital and the Veteran were informed that VA would pay for his care there.  After the Veteran's aortic valve replacement and coronary artery bypass surgery on May 23, 2007, he was found to be stable for discharge on May 29, 2007.  

The Board acknowledges a notation in a May 22, 2007 VA treatment record that a transfer packet was being sent to St. Frances Hospital.  The Board notes, however, that this was one week after VA declined to accept a transfer of the Veteran, there is no indication in the St. Frances Hospital records that this correspondence was ever received by St. Frances Hospital, and the Veteran underwent coronary artery bypass surgery and aortic valve replace the next day apparently without having received any communication for VA regarding a possible transfer.

Therefore, in light of the above, the Board concludes that entitlement to payment of or reimbursement for the unauthorized medical expenses from May 14, 2007 to May 29, 2007 for treatment at St. Frances Hospital is warranted under the current version of 38 U.S.C.A. § 1725.



ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred from May 14, 2007 to May 29, 2007 at Christus St. Frances Cabrini Hospital is granted.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


